•                                                                  83, 61-0t
                              WRIT NO. W09-00Z08-P(A)·

EX PARTE                                 §    I~   THE   COURT~F'OF   CRIMINAL APPEALS

                                         §
                                         §
SHANE MATTHEW NETTLES                    § TRAVIS




Petitioner~Shane Matthew
respectfully request the
cause.
                                      Grounds

                                      I.
John 3:20,For everyone praticing wickedness.nhates the Light and does not
come to the Light,that his works may not be exposed.

                                        II.

John 3:21,But the one doing the truth comes to the Light,that his works mayQe
revealed,that they exist,having been worked in ELOHIM.                     ,

                                       Prayer!:
Petitioner respectfully prays that this Court GRANT this motion and order
this couse to bear the notation "PUBLISH"

                                                    _Respectfully Silbm~;~' /~ ~·~
Executed on April 27, 2015*                      Bf: Shane nettles/~~
                                               pet1tioner/Movant Pro Se
                                       ORDER

On this*      day of          ;2015 came on to be heard Motion to Publish
and it appears to the Court it should be GRANTED1DENIED.




                                              PRESIDING JUDGE




C/C